DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2020 has been entered.
 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claim(s) 3, 4, 6, 9-12, 14, 17, 18, 20, 23-26 and 28 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 5, 15, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bondarenko (US 2019/0272234) in view of Brekelbaum (US 2018/0329823) and Yao (US 2004/0170379).
Regarding claims 1 and 15, Bondarenko teaches:
A memory integrated circuit, comprising: an interface circuit, configured to receive a normal read request of an external device; a memory; a memory controller, coupled to the memory; a pre-fetch accelerator circuit, coupled between the interface circuit and the memory controller to be configured to generate a pre-fetch request, 	Fig. 1 and [0044] shows a data processing circuitry comprising a central processing unit (CPU) 100 connected to a main memory 110, for example by interconnect circuitry. Fig. 1 and [0047] shows that a prefetch module 150 controls the prefetching or advanced fetching of data elements such as cache lines into the cache memory 140.	
wherein when the pre-fetch accelerator circuit receives the normal read request from the interface circuit, the pre-fetch accelerator circuit adds a current address of the normal read request to a training address group, 	[0073] shows that the address 200 is written into an address table 230 referred to as a "recent request table" (RRT).	
calculates a pre-fetch stride according to the plurality of training addresses of the reordered training address group, and	[0075] shows a hit/miss signal 240 relating to presence or absence in the RRT 230 is provided to offset selection circuitry 245. The offset selection circuitry 225 controls the choice of the prevailing candidate offset 220 and also, at intervals, the selection of the best offset 205. 	
calculates a pre-fetch address of the pre-fetch request based on the pre-fetch stride and the current address.	[0068] shows that the best offset value is added by an adder 210 to the access address 200 to form the next prefetch address 215. This address is provided to the memory subsystem 130 for use as discussed above.	
Bondarenko does not explicitly teach, but Brekelbaum teaches reorders a plurality of training addresses of the training address group, 	[0031] shows providing an offset list that captures temporal as well as spatial order. [0043] shows it would be understood by one of ordinary skill in the art, such offsets may, for example, be stored as a single spatial vector (also called a spatial bit vector) or as a series, in order, of the locations within the region identified in region field 220 of the spatial pattern.
It would have been obvious to a person having ordinary skill in the art, at the time the invention was filed, to combine the data prefetching method/system of Bondarenko with the spatial memory training system/method of Brekelbaum. The motivation for doing so would have been to obtain improved timeliness as taught by Brekelbaum in [0031]. In addition, reordering of addresses is a known technique that one of ordinary skill in the art would be capable of applying to a data prefetch system, a known device, in order to obtain predictable result of being able to properly and reliably operate the data prefetch system. This is supported by Brekelbaum in [0036] which references U.S. Patent Pub. No. 2017/0116128 by Sundaram et al., entitled Address Re-Ordering Mechanism for Efficient Pre-Fetch Training in an Out-Of-Order Processor.
The combination of Bondarenko and Brekelbaum does not explicitly teach, but Yao teaches under an address-unordered circumstance; to improve a pre-fetch hit rate under the address-unordered circumstance.	[0196] shows improving the cache hit rate at a time of the random access which has properties different from the normal sequential access through the operation of prefetching the RAP segments into the cache.
It would have been obvious to a person having ordinary skill in the art, at the time the invention was filed, to combine the data prefetching method/system of Bondarenko and Brekelbaum with the system/method of hierarchical storage and data playback for enabling random access taught by Yao. The motivation for doing so would have been to make it possible to reduce the average response time at a time of the random access, as taught by Yao in [0196].

Regarding claims 2 and 16, Bondarenko teaches:	
wherein the pre-fetch accelerator circuit determines an address variation trend of the normal read request according to a variation of the plurality of training addresses of the training address group.	[0075] shows a hit/miss signal 240 relating to presence or absence in the RRT 230 is provided to offset selection circuitry 245. The offset selection circuitry 225 controls the choice of the prevailing candidate offset 220 and also, at intervals, the selection of the best offset 205.	
		
Regarding claims 5 and 19, Bondarenko teaches:
wherein the pre-fetch accelerator circuit obtains the pre-fetch address from the current address toward a high address direction based on the pre-fetch stride when the address variation trend of the normal read request is the incremental trend, and the pre-fetch accelerator circuit obtains the pre-fetch address from the current address toward a low address direction based on the pre-fetch stride when the address variation trend of the normal read request is the declining trend.	[0060] shows that he best offset is applied to the currently accessed address to generate a prefetch address for prefetching. Note that offsets can be negative or positive. [0116] shows an example sub-group as discussed above has a pair of positive offset values which differ by one; and a pair of negative offset values which differ by one. [0120] shows that at the end of the sub-phase 505, a best offset value is selected, which could be one of the four candidate offsets tested in that sub-phase	


Claim(s) 7, 8, 13, 21, 22 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bondarenko (US 2019/0272234), Brekelbaum (US 2018/0329823) and Yao (US 2004/0170379), further in view of Luttrell (US 2010/0268893).
Regarding claims 7 and 21, the combination of Bondarenko, Brekelbaum and Yao does not explicitly teach, but Luttrell teaches:
wherein the pre-fetch accelerator circuit calculates a plurality of strides by subtracting any two adjacent training addresses in the plurality of training addresses of the reordered training address group.	[0027] shows a strided prefetch algorithm detects a pattern of addresses that are separated by a fixed amount, referred to as the stride. That is, the difference between consecutive addresses in the pattern is the stride.
It would have been obvious to a person having ordinary skill in the art, at the time the invention was filed, to combine the data prefetching method/system of Bondarenko, Brekelbaum and Yao with the data prefetcher system/method of Luttrell. The rationale for doing so would have been that detecting stride by subtracting two consecutive addresses is a known technique that one of ordinary skill in the art would be capable of applying to a data prefetching system, a known device, in order to obtain predictable result of being able to properly and reliably operate the data prefetching system.
			
Regarding claims 8 and 22, Luttrell teaches:		
wherein the pre-fetch accelerator circuit obtains the plurality of strides by subtracting a low address from a high address in the any 25 two adjacent training addresses when an address variation trend of the normal read request is an incremental trend, and the pre-fetch accelerator circuit obtains the plurality of strides by subtracting the high address from the low address in the any two adjacent training addresses when the address variation trend of the normal read request is a declining trend.	[0097] shows that the stride is the stride amount detected for the prefetch stream, and may be a positive or negative value.
			
Regarding claims 13 and 27, Bondarenko teaches:		
wherein a plurality of flags is configured to mark whether addresses of a plurality of cache lines are pre-fetched, and the pre-fetch accelerator circuit calculates the pre-fetch address according to the plurality of strides and the plurality of flags.	[0067] shows that prefetched cache lines may be flagged or marked in the cache memory 140 by an indicator bit or bits so that the memory subsystem 130 can detect when an access is made by the processing core 120 to a previously prefetched cache line. [0091] shows storing an additional flag (such as a one bit flag) for each RRT entry. This flag is set to indicate whether the prefetched line triggered by the address stored in this entry has already been loaded to the cache. If this flag is set, then any hit on this entry increases the score for 2 points instead of the value of 1 for other entries as discussed above.		

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Garg (US 2014/0237212): discloses tracking and eliminating bad prefetches generated by a stride prefetcher.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES J CHOI whose telephone number is (571)270-0605.  The examiner can normally be reached on MON-FRI: 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED RUTZ can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES J CHOI/Examiner, Art Unit 2133